Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on September 30, 2019. Claims 1-17 are currently pending in the application.

                                                  Drawings
The drawings filed on 09/30/2019 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3 and 7-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chapa (U.S Publication No. 2017/0079249 A1).

	As per claim 1, Chapa discloses a method for monitoring and analyzing data of beehives in an apiary (e.g. abstract; para. [0020]: a system and method to monitor and track conditions inside and outside a beehive), the method comprising:
receiving, by a data analysis computing device, sensor data from one of a plurality of sensors associated with a beehive of a plurality of beehives of the apiary (e.g. para. [0020] & [0035]: receive communication remotely by the monitoring device, tracking through one or more sensors ambient conditions and physical characteristics of the beehive; device 111 is remotely located to the beehive);
analyzing, by the remote data analysis computing device, the received sensor data (e.g. para. [0020]: tracking information through sensors, via the monitoring device; beekeeper may remotely operate functions to affect the beehive; para [0028]: compare data received through sensors 105 to baseline data in order to ascertain the health of the beehive, the beekeeper is able to make necessary adjustments);
determining, by the remote data analysis computing device, whether to perform an action relative to the beehive as a function of a result of the analysis (e.g. para. [0026]: actions to take based on information gathered by sensors 105 and processed by control system 109; also see para [0028]-[0029] & [0044]: compare data received through sensors 105 to baseline data in order to ascertain the health of the beehive, the beekeeper is able to make necessary adjustments).

As per claim 2, claim 1 is incorporated and Chapa discloses: the method further comprising performing, by the remote data analysis computing device and in response to a determination the action is to be performed, the action relative to the beehive (e.g. para. [0026], [0028], [0029] & [0044]: performing temperature control within beehive 102; generate selectively tailored notification data for reception by the beekeeper, the beekeeper is able to set such preset baseline data into control system 109 and make necessary adjustments).

As per claim 3, claim 2 is incorporated and Chapa discloses: wherein data is received at the analysis computing device remote from the sensors (e.g. fig. 1; para. [0020] & [0035]: receive communication remotely by the monitoring device, tracking through one or more sensors ambient conditions and physical characteristics of the beehive; device 111 is remotely located to the beehive 102).

As per claim 7, claim 1 is incorporated and Chapa discloses: the method further comprising comparing, by the remote data analysis computing device, the result of the analysis to one or more threshold values, wherein determining whether to perform the action as a function of the result of the analysis comprises determining whether to perform the action as a function of the comparison (e.g. para. [0028]-[0029], [0035] & [0044]: compare data received through sensors 105 to baseline data in order to ascertain the health of the beehive, the beekeeper is able to make necessary adjustments based on the conditions or physical characteristics of the beehive).

As per claim 8, claim 7 is incorporated and Chapa discloses: wherein performing the action in response to a determination the action is to be performed comprises performing the action in response to a determination that the result of the analysis violates one or more threshold values (e.g. para. [0020], [0028]-[0029] & [0035]: compare that data with one or more corresponding baseline data, and generate selectively tailored notification data for reception by the beekeeper; the beekeeper may provide command data to control system 109 through device 111 or may do it manually at the beehive).

As per claim 9, claim 1 is incorporated and Chapa discloses: wherein performing the action comprises transmitting a message to a corresponding data monitoring application, wherein the message includes information related to the action that is usable to display to a user of the corresponding data monitoring application (e.g. para. [0031]: device 111 to receive communication data to produce notifications, graphical performance data, and health data, transmitted by one or more ways, including: fax, text or email to bee monitoring system; the communication data viewed via 1/0 interface 12 to the user of the control system of the bee monitoring system).

As per claim 10, claim 1 is incorporated and Chapa discloses: wherein performing the action comprises transmitting a command to an actuator of the apiary, wherein the command is usable by the actuator to adjust a position of a mechanism attached to the actuator (e.g. para. [0035]: command data may be provided to control system through device 111; para. [0039]: the beekeeper may elect to control a ventilator 119 to increase the air flow within beehive 102; para. [0044]: the beekeeper may split the hive).

As per claim 11, claim 1 is incorporated and Chapa discloses: wherein performing the action comprises transmitting an email to an email address, wherein the email includes information related to the action that is usable to indicate to notify a user of the action (e.g. para. [0031]: notifications, graphical performance data, and health data, transmitted by fax, text, email, etc.).

As per claim 12, claim 1 is incorporated and Chapa discloses: wherein performing the action comprises transmitting a text message to a phone number, wherein the text message includes information related to the action that is usable to notify a user of the action (e.g. para. [0031]: notifications, graphical performance data, and health data, transmitted by fax, text, email, etc.)

As per claim 13, Chapa discloses a communications and control system for monitoring and making decisions regarding a plurality of beehives (e.g. abstract; para. [0020]: a system to monitor and track conditions inside and outside a beehive) comprising:
A plurality of beehives (e.g. para. [0005] & [0020]: the system may monitor one or more hives as is known in the art);
At least one beehive sensor associated with each beehive for measuring data at each beehive and/or at least one environment sensor associated with each beehive for measuring the environment around the beehive(s) (e.g. para. [0020] & [0024]-[0025]: tracking through one or more sensors ambient conditions and physical characteristics of the beehive. For example, sensors may be configured to measure temperature, light, weight, and/or relative humidity);
A data communications and collection device for collecting data from the at least one beehive sensor (e.g. para. [0020] & [0035]: receive communication remotely by the monitoring device, through one or more sensors ambient conditions and physical characteristics of the beehive); and
A processor (e.g. para. [0034]: a processor generates performance data) for performing one or more functions on the data collected and using a result of the one or more functions to communicate a signal regarding an action on the at least one beehive (e.g. para. [0020], [0028]-[0029] & [0044]: compare data received through sensors 105 to baseline data in order to ascertain the health of the beehive, generate selectively tailored notification data for reception by the beekeeper, the beekeeper is able to make necessary adjustments based on the conditions or physical characteristics of the beehive).

As per claim 14, claim 13 is incorporated and Chapa discloses: wherein the one or more functions includes one or more of the following:
determining average weight change over time of the one or more beehives
determining an activity level of the hive using one or more of the following:
Decibel level,
IR movement measures,
Visual movement measures,
Near continuous weight change measures (e.g. see para. [0020], [0024] & [0027]: sensors monitoring the activity level of the bees; sensor monitoring the weight of beehive 102).
and the signal is selected from the group comprising:
a signal to open a feed door,
a signal to open a smoke hatch,
a signal to send a message regarding hive movement or recommend new hive placement,
a signal to generate a report to a user at a user device,
a signal to take another measurement with one or more sensor(s),
a signal to generate a warning to a user at a user device,
a signal to generate a status check request to a user device,
a signal to activate the playing of an audio recording,
a signal to activate or move a wind screen,
a signal to activate or move a sun screen,
a signal to activate or deactivate a heater,
a signal to activate or deactivate a fan or air conditioning unit (e.g. para. [0028]-[0029]: generate selectively tailored notification data for reception by the beekeeper, the beekeeper is able to make necessary adjustments; para. [0036]: system 101 may further include a heater 113 configured to selectively regulate the temperature within beehive 102; Heater 113 may be automatically operated; para. [0039]: the beekeeper may elect to control a ventilator 119 to increase the air flow within beehive 102).
As per claim 15, claim 13 is incorporated and Chapa discloses: wherein the at least one beehive sensor measures or observes one or more of the following:
temperature(s) at different points on or in the hive,
gas (such as oxygen, carbon monoxide, and/or carbon dioxide gases) or other material or toxin levels,
infrared or other wavelength information,
weight and/or mass,
activity level of bees in, entering and/or leaving, the beehive,
decibel or other noise level measures,
humidity levels,
pressure,
activity such as may be measure by movement or another visual measure,
GPS or similar data regarding physical location,
altitude,
orientation or relative orientation,
other information or data regarding the beehive, bees, their activity, health, stress
or other beehive effects (e.g. para. [0020]: monitoring the activity level and health of bees; para. [0024]: sensors configured to measure temperature in the beehive, weight of the beehive, relative humidity readings in the environment).

As per claim 16, claim 13 is incorporated and Chapa discloses: wherein at least one environment sensor measures or observes one or more of the following:
temperature(s) at different points on or in the hive,
gas (such as oxygen, carbon monoxide, and/or carbon dioxide gases) or other material or toxin levels,
decibel or other noise level measures,
humidity levels,
pressure,
GPS or similar data regarding physical location,
altitude,
wind speed and/or direction,
precipitation type and amount (e.g. para. [0024]: sensors configured to measure temperature in the beehive, weight of the beehive, relative humidity readings in the environment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chapa in view of Wilson-Rich (U.S Publication No. 2017/0360010).

As per claim 4, claim 1 is incorporated and Chapa does not explicitly disclose: wherein analyzing the sensor data comprises to analyze the data using one or more machine learning algorithms.
However, in an analogous field of systems and method for detecting chemicals or factors in a beehive, Wilson-Rich discloses: wherein analyzing the sensor data comprises to analyze the data using one or more machine learning algorithms (e.g. para. [0059]: the data collected and transmitted by the sensor components is processed by a remote processing device 12 to detect one or more chemicals; the analyzing methods and techniques, including machine learning and artificial intelligence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Chapa the known technique of analyzing the sensor data using one or more machine learning algorithms, as taught by Wilson-Rich, in order to simply analyze the data using a machine learning algorithm.

As per claim 6, claim 1 is incorporated and Chapa does not explicitly disclose: the method further comprising aggregating, by the remote data analysis computing device, the received data with previously received sensor data from at least a portion of the plurality of sensors, wherein analyzing the received data includes analyzing the aggregated data.
However, in an analogous field of systems and method for detecting chemicals or factors in a beehive, Wilson-Rich discloses: aggregating, by the remote data analysis computing device, the received data with previously received sensor data from at least a portion of the plurality of sensors, wherein analyzing the received data includes analyzing the aggregated data (e.g. para. [0024]: the remote sensor can aggregate data received from a plurality of beehives and track trends, issue alerts, use machine learning to predict future events, send out commands to perform various functions, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Chapa the known technique of aggregating the received sensor data by the remote data analysis computing device, as taught by Wilson-Rich, in order to simply analyze the data by aggregating the received sensor data.

As per claim 17, claim 13 is incorporated and Chapa does not explicitly disclose: the system further comprising a communications input or collection device to gather crop information and data selected from the group comprising crop type and related data, plant location, plant density, crop yield information whether aggregate or by location in an orchard, field or plot), pesticide, fertilizer, and/or irrigation type, quantity and rate information, planting and harvest information, and other agricultural information.
However, in an analogous field of systems and method for detecting chemicals or factors in a beehive, Wilson-Rich discloses: the system comprising a communications input or collection device to gather crop information and data selected from the group comprising crop type and related data, plant location, plant density, crop yield information whether aggregate or by location in an orchard, field or plot), pesticide, fertilizer, and/or irrigation type, quantity and rate information, planting and harvest information, and other agricultural information (e.g. para. [0003], [0017], [0046]: For example, external sensors 234 can detect a presence and amounts of pesticides, pollutants, carbon dioxide, carbon monoxide, and other particles or chemicals. The external sensors 234 can also detect other environmental conditions outside of the beehive 200, such as weather, temperature, wind, pressure, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Chapa the known technique of gathering crop information and data selected from the group comprising crop type and related data, plant location, plant density, crop yield information whether aggregate or by location in an orchard, field or plot, pesticide, fertilizer, and/or irrigation type, quantity and rate information, planting and harvest information, and other agricultural information, as taught by Wilson-Rich, in order to simply gather external environmental data, such as level of pesticide use, near the beehives to better understand and improve health conditions of bees.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapa in view of Cutter (U.S Publication No. 2017/0258005).

As per claim 5, claim 1 is incorporated and Chapa does not explicitly disclose: wherein analyzing the sensor data comprises to analyze the data using one or more regression analysis methods.
However, in an analogous field of networked enabled monitoring and application devices deployed in an agricultural field, Cutter discloses: wherein analyzing the sensor data comprises to analyze the data using one or more regression analysis methods (e.g. para. [0028], [0043]-[0044], [0046] & [0069]: information collected by sensors and monitoring devices may be analyzed using statistical methods, such as regression analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Chapa the known technique of analyzing the sensor data using one or more regression analysis methods, as taught by Cutter, in order to simply analyze the data using one or more regression analysis methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov